Case 1:18-cv-11647-PKC Document 73 Filed 06/18/19 Page 1 of 2

Case 1:18-cv-11647-PKC Document 71 Filed 06/17/19 Page 1 of 2

Jason M, Drangel (JD 7204)
idrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite: 2520
New York, NY 10165
Telephone: (212) 292-5390
Faesimile: (212) 292-5391
Attorneys for Plaintiff

Mattel, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,
Plaintiff

NV.

2013CHEAPBUY, et al.,

Defendants

 

 

 

CIVIL ACTION No,
18-ev-11647 (PKC)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41{a)(1)(A)G@) of the Federal Rules of Civil Procedure, Plaintiff Mattel,
Ine,, (“Mattel” or “Plaintiff’), by their undersigned attorneys, hereby give notice of dismissal of
all claims against Defendants CSTOWN Cultural Creative (Dalian) Co., Ltd., Dongguan Weimei
Art & Crafts Co., Ltd. and Yiwu Guanli Clothing Co., Ltd. in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
Case 1:18-cv-11647-PKC Document 73 Filed 06/18/19 Page 2 of 2

Case 1:18-cv-11647-PKC Document 71 Filed 06/17/19 Page 2 of 2

Dated: June 13, 2019 Respectfully submitted,
EPSTEIN DRANGEL LLP

nem emt
BY: wid y

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Mattel, Ine.

It is so ORDERED.

Signed at New York, NY on Zz a { ,. 2019.

Judge P, Kevin Caétel
United States District Judge

 

 

 
